847 So.2d 1156 (2003)
Selena POLITE, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-2856.
District Court of Appeal of Florida, Fifth District.
June 27, 2003.
*1157 James B. Gibson, Public Defender, and Thomas J. Lukashow, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Allison Leigh Morris, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Appellant challenges her sentences on the basis that the written sentences do not conform to the oral pronouncement of the judge. Although she might be correct, this issue was not preserved for review on direct appeal. Washington v. State, 814 So.2d 1187 (Fla. 5th DCA), rev. dismissed, 831 So.2d 675 (Fla.2002). The judgment and sentence are, therefore, affirmed without prejudice for appellant to file a motion pursuant to rule 3.800(a) of the Florida Rules of Criminal Procedure.
AFFIRMED.
PETERSON, GRIFFIN and TORPY, JJ., concur.